TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00534-CR


                               Matthew Glenn Hopkins, Appellant

                                                  v.

                                   The State of Texas, Appellee




                FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            NO. 49873, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due March 11, 2022. On counsel’s

motion, the time for filing was extended to May 11, 2022. Appellant’s counsel has now filed a

third motion, advising the Court that counsel requested a supplemental clerk’s record from the

district clerk’s office on July 25, 2022, and asking that the Court extend the time for filing

appellant’s brief until 30 days from the date the record is filed.

               We grant the motion for extension of time and order appellant to file a brief no

later than 30 days from the date the supplemental clerk’s record is filed. Further extensions of

time are strongly discouraged and will be granted only upon a showing of good cause. Failure to

comply with this order will result in the referral of this case to the trial court for a hearing under
Rule 38.8(b) of the Texas Rules of Appellate Procedure. Alternatively, counsel may be required

to show cause why he should not be held in contempt of court.

              It is ordered on August 19, 2022.



Before Chief Justice Byrne, Justices Triana and Smith

Do Not Publish




                                                  2